Citation Nr: 9916995	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance benefits 
under Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  The veteran died in November 1996.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of which a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The notice of disagreement was submitted in February 1997.  
The statement of the case was issued in April 1997.  A 
substantive appeal was received in May 1997.  In June 1997, 
the appellant canceled her request for a hearing at the RO.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  

The claims file reflects that both the veteran's claims file 
and vocational rehabilitation files were transferred to the 
Pittsburgh RO in November 1991 and that the veteran was 
attending school at that time.  However, the veteran's 
vocational rehabilitation file has been associated with the 
claims file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam order), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that VA has 
constructive notice of VA-generated documents that could 
"reasonably" be expected to be part of the record and that 
such documents are thus constructively part of the record 
before the VA even where they were not actually before the 
adjudicating body.  The RO should obtain the VA vocational 
rehabilitation records and associate them with the claims 
file.  The RO should also obtain all VA treatment records of 
the veteran which are not currently in the claims file and 
associate them with the claims file.

In June 1997, the appellant submitted a claim for entitlement 
to Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1151.  The RO did not issue a 
rating action on that issue and improperly adjudicated that 
issue in a supplemental statement of the case issued in 
August 1998.  A supplemental statement of the case is not a 
decision.  See 38 C.F.R. § 19.31 (1998).  Further, 
controlling law and regulations provide that a proper appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (1998).  Therefore, the Board finds that the RO 
should this issue a rating action and, if denied, notice to 
the appellant of the determination of the issue and of her 
appellate rights.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should obtain the VA 
vocational rehabilitation folder 
pertaining to the veteran and associate 
it with the claims file.

2.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file. 

3.  The RO should issue a rating action 
on the issue of entitlement to DIC under 
38 U.S.C.A. § 1151 and, if denied, 
furnish the appellant with appellate 
rights.

4.  When the above developments have been 
completed, each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, she and her 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The appellant need take no action until 
she is further informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


